DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “a plurality of connection electrodes, formed on and electrically connecting the plurality of light-emitting units; wherein the plurality of light-emitting units comprises a first light-emitting unit in the first row, and the first light-emitting unit comprises a first notch on the first edge wherein the first notch comprises a bottom composed by the top surface”, in the combination required by the claim.
Claims 2-20 are allowed by virtue of their dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
Jing et al. [US 2018/0233630 A1] teaches an optoelectronic device formed on a substrate. Jing discloses a multiple LEDS interconnected between trenches. Jing does not disclose the first light-emitting unit comprises a first notch, the trenches are formed around the LEDs.
Abe et al. [US 10,879,438 B2] discloses light emitting module includes a conductor layer formed on the first insulating film, and a plurality of light emitting elements arranged between the first insulating film and the second insulating film and connected to the conductor layer in a first surface on one side. Abe et al. does not disclose the first light-emitting unit comprises a first notch on the first edge wherein the first notch comprises a bottom composed by the top surface of the substrate.
Yeh [US 10,043,961 B2] discloses a plurality of connection electrodes, formed on and electrically connecting the plurality of light-emitting units; wherein the plurality of light-emitting units comprises a first light-emitting unit in the first row. Yeh does not disclose the first light-emitting unit comprises a first notch on the first edge wherein the first notch comprises a bottom composed by the top surface of the substrate.
Oh et al. [US 9,673,254 B2] discloses a plurality of connection electrodes, formed on and electrically connecting the plurality of light-emitting units; wherein the plurality of light-emitting units comprises a first light-emitting unit in the first row.  Oh et al. does not disclose the first light-emitting unit comprises a first notch on the first edge wherein the first notch comprises a bottom composed by the top surface of the substrate.
Kim et al. [US 9,165,977 B2] teaches an optoelectronic device formed on a substrate. Jing discloses a multiple LEDS interconnected between trenches. Kim et al. does not disclose the first light-emitting unit comprises a first notch, the trenches are formed around the LEDs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891


                                                                                                                                                                                  /P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891